J-A26041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: H.W., A              :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: M.W., FATHER                  :
                                          :
                                          :
                                          :
                                          :   No. 1217 EDA 2021

                Appeal from the Order Entered June 1, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0002042-2018

 IN THE INTEREST OF: H.W., A              :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: M.W., FATHER                  :
                                          :
                                          :
                                          :
                                          :   No. 1218 EDA 2021

                Appeal from the Order Entered June 1, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000083-2021


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

DISSENTING MEMORANDUM BY BOWES, J.:              FILED DECEMBER 30, 2021

      As I believe the certified record sustains the trial court’s decision to

terminate the parental rights of M.W. (“Father”) to his son, H.W., I respectfully

dissent. In contrast to the learned majority, I can find no basis to disturb the

trial court’s conclusion that the Philadelphia Department of Human Services

(“DHS”) presented clear and convincing evidence to establish the statutory

grounds to terminate Father’s parental rights pursuant to 23 Pa.C.S.
J-A26041-21



§ 2511(a)(1). Thus, I would address Father’s remaining three claims and, as

discussed infra, affirm the orders.

      Instantly, the trial court found grounds for termination pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), and (8). These subsections provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at least
            six months immediately preceding the filing of the petition
            either has evidenced a settled purpose of relinquishing
            parental claim to a child or has refused or failed to perform
            parental duties.

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

            ....

            (5) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an agency
            for a period of at least six months, the conditions which led
            to the removal or placement of the child continue to exist,
            the parent cannot or will not remedy those conditions within
            a reasonable period of time, the services or assistance
            reasonably available to the parent are not likely to remedy
            the conditions which led to the removal or placement of the
            child within a reasonable period of time and termination of
            the parental rights would best serve the needs and welfare
            of the child.

            ....

            (8) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an


                                      -2-
J-A26041-21


            agency, 12 months or more have elapsed from the date of
            removal or placement, the conditions which led to the
            removal or placement of the child continue to exist and
            termination of parental rights would best serve the needs
            and welfare of the child.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8). We need only agree with the court as

to any one subsection of § 2511(a), in addition to § 2511(b), to affirm the

order terminating involuntarily Father’s parental rights. In re B.L.W., 843

A.2d 380, 384 (Pa.Super. 2004) (en banc).

      Appellate review in cases involving involuntary termination of
      parental rights is limited to determining whether the trial court’s
      determination is supported by competent evidence. When
      applying this standard of review, an appellate court must accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by evidence of record. Where the trial
      court’s factual findings are supported by the evidence, an
      appellate court may not disturb the trial court’s ruling unless it
      has discerned an error of law or abuse of discretion. An abuse of
      discretion is found where there is a demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill will. It matters
      not that an appellate court might have reached a different
      conclusion, as it is well-established that absent an abuse of
      discretion, an error of law, or insufficient evidentiary support for
      the trial court’s decision, the decree must stand.

In re Adoption of L.A.K., No. 14 WAP 2021, 2021 WL 6071745 at *7 (Pa.

Dec. 23, 2021) (cleaned up).

      Initially, I agree with the learned majority that § 2511(a)(5) and (8) are

inapplicable because H.W. was not removed from the care of Father. See

Majority at 12. In fact, Father was already incarcerated at the time of H.W.’s

removal. Nonetheless, I cannot agree with the majority’s conclusion that the

trial court erred in finding DHS presented clear and convincing evidence

establishing grounds for termination under § 2511(a)(1).         Contrary to our

                                      -3-
J-A26041-21



Supreme Court’s recent admonishment, it appears that, “[r]ather than

determine whether the trial court’s findings of fact were supported by evidence

of record, the [majority instead] reviewed the record de novo, making its own

credibility determinations and findings of fact.” L.A.K., supra at *10. Our

Supreme “Court has repeatedly stated that in termination cases involving

close calls, deference to the trial court’s determination is particularly crucial.”

Id. at *11.

      Here, the learned majority focuses on § 2511(a)(2), concluding that

clear and convincing evidence was not presented where the caseworker’s “sole

reason” for “why reunification would not be possible . . . was Father’s

incarceration and consequent inability to be a resource for the child.” Majority

at 16 (citation and quotation marks omitted). While the majority relies on In

re R.I.S., 36 A.3d 567, 569 (Pa. 2011), for the proposition that “a parent’s

incarceration, standing alone, cannot constitute proper grounds for the

termination of his or her parental rights,” it neglected the trial court’s finding

that Father failed to use reasonable efforts to overcome the obstacle of his

incarceration. Id. Hence, for the reasons I explain below, I reject my learned

colleagues’ preoccupation with § 2511(a)(2) and, instead, would find that the

certified record supports the trial court’s analysis pursuant to § 2511(a)(1).

      In In Re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court

addressed the effects of incarceration on a court’s termination analysis under

§ 2511(a)(1) and (2). As to § 2511(a)(2), “[i]ncarceration neither compels

nor precludes termination[,]” but rather “is a factor, and indeed can be a

                                       -4-
J-A26041-21



determinative factor, in a court’s conclusion that grounds for termination exist

under § 2511(a)(2)[.]” Id. at 828 (cleaned up). As to subsection 2511(a)(1),

the S.P. Court observed as follows:

      Applying in [In re McCray's Adoption, 331 A.2d 652 (Pa.1975)]
      the provision for termination of parental rights based upon
      abandonment, now codified as § 2511(a)(1), we noted that a
      parent “has an affirmative duty to love, protect and support his
      child and to make an effort to maintain communication and
      association with that child.” Id. at 655. We observed that the
      father’s incarceration made his performance of this duty “more
      difficult.” Id.

      ....

      [The McCray's Court] stated:

             [A] parent’s absence and/or failure to support due to
             incarceration is not conclusive on the issue of
             abandonment. Nevertheless, we are not willing to
             completely toll a parent’s responsibilities during his or
             her incarceration. Rather, we must inquire whether
             the parent has utilized those resources at his or her
             command while in prison in continuing a close
             relationship with the child. Where the parent does not
             exercise reasonable firmness in declining to yield to
             obstacles, his other rights may be forfeited.

      Id. at 655 (footnotes and internal quotation marks omitted).
      Notably, we did not decree that incarceration could never be a
      factor in a court’s determination that grounds for termination had
      been met in a particular case. Instead, the emphasis of this
      passage was to impose on the incarcerated parent,
      pursuant to an abandonment analysis, a duty to utilize
      available resources to continue a relationship with his or
      her child.

Id. at 828 (emphasis added).         Thus, as established in In re McCray's

Adoption, the primary focus of the § 2511(a)(1) analysis is whether an



                                       -5-
J-A26041-21


incarcerated parent exercised reasonable firmness in declining to yield to

obstacles created by imprisonment and employed available resources to

maintain a relationship with his or her child. See In re Adoption of Dale A.,

II, 683 A.2d 297, 302 (Pa.Super. 1996) (noting “a parent’s responsibilities

are not tolled during his incarceration.        Instead, a reviewing court must

analyze whether the parent utilized those resources available while in prison

to maintain a relationship with his child.”).

      Instantly, at the time of the hearing on April 28, 2021, H.W. was four

years old. Father had been incarcerated H.W.’s entire life, and his earliest

potential release date would be May of 2022.         Jasmine Jackson, the case

manager for the Community Umbrella Agency, testified that Father was aware

of H.W.’s placement.     She noted that although Father was engaged in a

parenting program and GED course as part of his single case plan, due to his

continued incarceration, he was not available as a resource for H.W. N.T.,

4/28/21, at 103. Father did not have telephone contact with H.W. through

the foster parent. Id. at 126. Father inquired about virtual visits with H.W.,

but Ms. Jackson did not hear back from the contact person with whom she

had been put in contact with by Father for arranging such visits. Id. at 111,

127. According to Father, he “check[ed] in here and there” about the virtual

visits but had not heard anything. Id. at 111. Prior to H.W.’s placement,

Mother would bring H.W. to visit Father in the county jail on a weekly basis.

However, since H.W.’s placement in 2019, the only contact Father has had


                                      -6-
J-A26041-21


with H.W. was an undisclosed number of telephone calls, which only occurred

during Mother’s visits with H.W. Id. at 104.

      While Father testified that his earliest release date could be in May of

2022, over one year from the date of the hearing, Father could not guarantee

he would be released at that time. Accordingly, H.W. would remain in foster

care for at least another twelve months until Father’s possible release. Even

after Father’s release, it is unclear when, if ever, he would be able to

demonstrate the maturity and stability needed to parent H.W. As this Court

has often emphasized, “a child’s life cannot be held in abeyance while a parent

attempts    to   attain   the   maturity   necessary    to   assume    parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re R.J.S., 901 A.2d 502, 513 (Pa.Super. 2006). Moreover,

the evidence presented did not establish an attempt by Father to use his

available resources to overcome the obstacle of incarceration in providing

parental care to H.W. Besides asking once to set up virtual visits and checking

the status of that request “here and there[,]” Father did not otherwise attempt

to set up virtual visits or call H.W. through the foster parent, and there was

no evidence that Father sent H.W. letters, cards, or other correspondence in

an attempt to maintain a place of importance in H.W.’s life.

      Based on the foregoing, I agree with the trial court that “Father’s

continued incapacity caused [H.W.] to be without essential parental care,


                                      -7-
J-A26041-21


control or subsistence, and the causes of the incapacity could not or would not

be remedied by him, [thereby] establishing grounds for termination of his

parental rights.” Trial Court Opinion, 7/27/21, at 20. Hence, the trial court

did not abuse its discretion in concluding that DHS proved, by clear and

convincing evidence, that termination of Father’s parental rights was

warranted pursuant to § 2511(a)(1).

        Next, I address whether the involuntary termination of parental rights

would best serve H.W.’s developmental, physical, and emotional needs and

welfare pursuant to subsection 2511(b).1

        This Court has explained the requisite analysis as follows:

        Subsection 2511(b) focuses on whether termination of parental
        rights would best serve the developmental, physical, and
        emotional needs and welfare of the child. In In re C.M.S., 884
        A.2d 1284, 1287 (Pa.Super. 2005), this Court stated, “Intangibles
        such as love, comfort, security, and stability are involved in the
        inquiry into the needs and welfare of the child.” In addition, we
        instructed that the trial court must also discern the nature and
____________________________________________


1   The Adoption Act outlines the pertinent considerations as follows:

        (b) Other considerations.—The court in terminating
        the rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on the
        basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition filed
        pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the giving
        of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

                                           -8-
J-A26041-21


      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa.Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super. 2010). As a general

matter, Pennsylvania does not require the trial court to enlist a formal bonding

evaluation, and the court’s needs and welfare analysis need not hinge upon

expert testimony. In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2011).

      In relation to § 2511(b), the trial court “found that DHS provided clear

and convincing evidence that termination of Father’s parental rights met the

developmental, physical and emotional needs and welfare of the Child, and

the statutory requirements pursuant to 23 Pa.C.S. . . . § 2511(b).” Trial Court

Opinion, 7/27/21, at 20. For the following reasons, I agree.

      Father argues that he was trying to work on the bond by setting up

virtual visits, albeit unsuccessfully, and speaking to H.W. on the telephone

during Mother’s visits.   Father’s brief at 38-39.     The record belies this

assertion.

      At the evidentiary hearing, Ms. Jackson acknowledged that Father had

inquired about virtual visits, but his contact person did not respond to her.

She further acknowledged that the content of the telephone calls she observed

during Mother’s visits was “appropriate.” However, she did not observe any

parent/child bond between Father and H.W., who never asked for Father, and


                                     -9-
J-A26041-21


Father conceded that H.W. probably would not remember him.                N.T.,

4//28/21, at 104, 111, 126-27. Accordingly, I would find that the trial court

did not abuse its discretion in concluding that DHS had presented clear and

convincing evidence in support of termination under § 2511(b).

      Finally, I turn to Father’s arguments challenging the goal change. This

Court reviews a goal change order for an abuse of discretion. In re R.J.T., 9

A.3d 1179, 1190 (Pa. 2010). When considering a goal change petition, “[t]he

best interests of the child, and not the interests of the parent, must guide the

trial court. As this Court has held, a child’s life simply cannot be put on hold

in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” In re A.B., 19 A.3d 1084, 1089 (Pa.Super.

2011) (citations and quotation marks omitted).

      As with his first claim, Father posits that the trial court abused its

discretion when it changed H.W.’s goal to adoption because Father was

complying with his single case plan goals and attempting to maintain contact

with H.W.     Father’s brief at 39-45.    For the reasons already discussed

throughout this dissenting memorandum, I believe Father’s claim is meritless.

In sum, Father has failed to meaningfully attempt to overcome the obstacle

of his incarceration. He has shown himself unwilling or incapable of providing

H.W. with permanence and stability. Moreover, the certified record confirms

that H.W. does not share a parental bond with Father.         Thus, the record

supports the court’s finding that it does not serve H.W.’s best interests to


                                     - 10 -
J-A26041-21


preserve the goal of reunification. Accordingly, I would not disturb the goal

change order.

      For all of the foregoing reasons, I do not discern an error of law or abuse

of discretion in the trial court's decision to terminate Father's parental rights

to H.W. and change H.W.’s permanent placement goal to adoption.

      Accordingly, I would affirm the trial court’s orders.




                                     - 11 -